BILL OF COSTS
TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                           No. 14-13-00028-CV

   Nicholas White, Mark Moersen, Taurus Manufacturing Co., and Optimas
                       Manufacturing Solutions, Inc.

                                   v.

                Zhou Pei, Shaun White and James Corbett

     (No. 2005-54097 IN 151ST DISTRICT COURT OF HARRIS COUNTY)


  TYPE OF FEE        CHARGES       PAID/DUE        STATUS         PAID BY
     MT FEE            $15.00      12/19/2014      E-PAID           APE
     MT FEE            $15.00      12/18/2014      E-PAID           ANT
  E-TXGOV FEE           $5.00      11/26/2013      E-PAID           APE
  E-TXGOV FEE           $5.00      11/06/2013      E-PAID           ANT
  E-TXGOV FEE           $5.00      10/25/2013      E-PAID           APE
     MT FEE            $10.00      09/13/2013      E-PAID           APE
  E-TXGOV FEE           $5.00      09/13/2013      E-PAID           APE
     MT FEE            $10.00      08/13/2013      E-PAID           APE
  E-TXGOV FEE           $5.00      08/13/2013      E-PAID           APE
  E-TXGOV FEE           $5.00      07/25/2013      E-PAID           APE
  E-TXGOV FEE           $5.00      07/05/2013      E-PAID           ANT
SUPP CLK RECORD        $10.00      06/03/2013     NOT PAID          ANT
SUPP RPT RECORD        $781.00     06/03/2013       PAID            ANT
SUPP RPT RECORD        $665.50     05/28/2013       PAID            ANT
     MT FEE            $10.00      05/24/2013      E-PAID           ANT
     MT FEE            $10.00      05/24/2013      E-PAID           ANT
  E-TXGOV FEE           $5.00      05/24/2013      E-PAID           ANT
  E-TXGOV FEE           $5.00      05/24/2013      E-PAID           ANT
  E-TXGOV FEE           $5.00      04/12/2013      E-PAID           ANT
     MT FEE            $10.00      04/11/2013      E-PAID           ANT
    E-TXGOV FEE           $5.00        04/11/2013        E-PAID            ANT
  CLERK'S RECORD        $1,506.00      04/03/2013         PAID             ANT
REPORTER'S RECORD       $10,126.67     03/20/2013         PAID             ANT
    E-TXGOV FEE           $5.00        02/28/2013        E-PAID            ANT
    E-TXGOV FEE           $5.00        01/29/2013        E-PAID            APE
    E-TXGOV FEE           $5.00        01/15/2013        E-PAID            ANT
    E-TXGOV FEE           $5.00        01/15/2013        E-PAID            ANT
     FILING FEE          $175.00       01/15/2013        E-PAID            ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $13,419.17.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness
                                            my hand and the Seal of the COURT
                                            OF APPEALS for the Fourteenth District
                                            of Texas, March 20, 2015.




                                        2